89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David Dewayne VAUGHAN, Appellant,v.David R. DORMIRE, Appellee.
No. 95-2883.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 16, 1996.Filed May 10, 1996.

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
PER CURIAM.


1
David Dewayne Vaughan appeals from the district court's1 order dismissing his petition for a writ of habeas corpus.


2
On May 6, 1988, Vaughan pleaded guilty to a charge of first degree murder in the circuit court of Jasper County, Missouri, and was sentenced to life imprisonment without parole.


3
Vaughan's motion for post-conviction relief under Missouri Supreme Court Rule 24.035 was denied as untimely filed.  Vaughan v. State, 792 S.W.2d 427 (Mo.App.1990).   On August 31, 1990, Vaughan filed a petition for writ of habeas corpus in the district court.   Following extended proceedings, the district court entered an order and judgment on May 4, 1995, dismissing the petition.   On June 12, 1995, the district court entered an order denying Vaughan's motion to set aside the judgment of dismissal.


4
Having reviewed the record, we conclude that the district court did not err in dismissing the petition on the ground that Vaughan had procedurally defaulted on the claims he alleged in his petition.


5
Because an extended opinion would be of no precedential value, we affirm on the basis of the district court's orders.   See 8th Cir.  R. 47B.


6
We express our appreciation to appointed counsel for his diligent efforts on Vaughan's behalf.



1
 The Honorable Elmo B. Hunter, United States District Judge for the Western District of Missouri